1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   CINDY M. ALEJANDRE; and DAVID         No. 2:19-cv-233 WBS KJN
     GONZALEZ II, as co-successors-
13   in-interest to decedent David
     Gonzalez III,
14                                         MEMORANDUM AND ORDER RE:
                 Plaintiffs,               DEFENDANT COUNTY OF SAN
15                                         JOAQUIN’S MOTION TO DISMISS
         v.                                PLAINTIFFS’ FIRST AMENDED
16                                         COMPLAINT
     COUNTY OF SAN JOAQUIN, a
17   municipal corporation; and DOES
     1-50, inclusive, individually
18   and in their official capacity
     as Sheriff’s Deputies for the
19   San Joaquin County Sheriff’s
     Department,
20
                 Defendants.
21

22
                                ----oo0oo----
23

24            Plaintiffs Cindy M. Alejandre and David Gonzalez II

25   brought this survival and wrongful death action against the

26   County of San Joaquin (“the County”) and unidentified individual

27   defendants for their conduct in connection with the death of

28   David Gonzalez III.   Before the court is the County’s motion to
                                       1
1    dismiss plaintiffs’ First Amended Complaint (“FAC”).     (Docket No.

2    18.)

3               The court described much of the factual and procedural

4    background to this lawsuit in its prior order granting the

5    County’s motion to dismiss the original complaint.    (Mem. & Order

6    Re: Mot. to Dismiss (“MTD Order”) (Docket No. 12).)    The court

7    found that plaintiffs failed to state a claim under 42 U.S.C. §

8    1983 for municipal liability -- plaintiffs’ only claim against

9    the County.   The court gave plaintiffs thirty days to file an

10   amended complaint and the affidavits needed to comply with

11   California Code of Civil Procedure § 377.32.     (See id.)   On July

12   3, 2019, plaintiffs filed the necessary affidavits and their FAC,

13   which alleges one cause of action against the County under 42

14   U.S.C. § 1983.    (Docket No. 17.)   The County again moves to

15   dismiss this cause of action.

16              A municipality may not be held liable under 42 U.S.C. §

17   1983, unless a policy, practice, or custom of the municipality is

18   “the moving force of the constitutional violation.”     Monell v.

19   Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694

20   (1978).    Liability attaches for the municipality when a violation
21   of a federally protected right can be attributed to (1) an

22   official municipal policy,1 id.; (2) “a widespread practice that,

23   although not authorized by written law or express municipal

24   policy, is so permanent and well settled as to constitute a

25   custom or usage with the force of law,” City of St. Louis v.

26   Praprotnik, 485 U.S. 112, 127 (1988) (citation and quotations
27
            1  Plaintiffs do not argue for municipal liability based
28   on an official municipal policy.
                                      2
1    omitted); (3) a decision made or ratified by a person with “final

2    policymaking authority,” id. at 123 & 127; or (4) inadequate

3    training or supervision that is deliberately indifferent to an

4    individual’s constitutional rights, City of Canton v. Harris, 489

5    U.S. 378, 389 (1989).

6                  In their FAC, plaintiffs have not changed their

7    allegations from those in the original complaint with respect to

8    their ratification (compare FAC ¶¶ 18, 21, 29-30 & 60-67, with

9    Compl. ¶¶ 18, 21, 29-30 & 60-67 (Docket No. 1)) or inadequate

10   training or supervision (compare FAC ¶¶ 15, 21 & 63-64, with

11   Compl. ¶¶ 15, 21 & 63-64) theories of liability.         Plaintiffs

12   modified their allegations as to their policy or custom theory

13   only superficially.      (Compare FAC ¶¶ 63-64, with Compl. ¶¶ 63-

14   64.)       These modifications did not substantively change the

15   factual basis for this theory of liability.       The court therefore

16   finds that the FAC does not state a claim for municipal liability

17   under these three theories for the same reasons identified in the

18   court’s previous order.      (See MTD Order at 5-10.)2

19                 Because plaintiffs have failed to allege sufficient

20   facts for any theory of municipal liability, the court will
21   dismiss plaintiffs’ only cause of action against the County.

22   Further, because plaintiffs failed to meaningfully amend their

23   complaint notwithstanding the court’s prior order, the court

24   finds that further amendment would be futile.       See Gompper v.

25   VISX, Inc., 298 F.3d 893, 898 (9th Cir. 2002).

26          2  Plaintiffs again ask this court to apply a relaxed
27   pleading standard and accept allegations that lack elaborate
     factual detail. The court rejects this argument for the same
28   reasons it did previously. (See id. at 9 n.3.)
                                     3
1              IT IS THEREFORE ORDERED THAT the County’s Motion to

2    Dismiss (Docket No. 18) be, and the same hereby is, GRANTED.

3    Plaintiffs’ fourth cause of action as against the County is

4    DISMISSED WITH PREJUDICE.

5    Dated:   August 28, 2019

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     4
